Title: 56. A Bill concerning Aliens, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that all manner of aliens, of whatsoever nation or country they be, being in amity with the United States of America, together with their families, agents and servants whom they bring, shall be welcome, and freely may come within the commonwealth and there be conversant to merchandise and tarry, or travel, as long as them liketh, and they bear themselves well and with their families, agents and servants whom they bring and their goods shall be suffered peaceably to return into their proper country or elsewhere, without disturbance or impeachment of any.
In case that war arise betwixt the United States of America, and any foreign state, the merchants and people of such state, their families, agents and servants aforesaid, found in this commonwealth, at the beginning of the war, shall not be attached, either in their body or goods, because of such war, but shall be warned by proclamation from the Governor, taking thereon the advice of the Council of State, that they shall depart the commonwealth with their families, agents and servants aforesaid, and their goods, freely, within forty days after the proclamation made and published. In the meantime they shall not be impeached, nor let of their passage, or of making their profit of the same merchandises if they will sell them. And in case that for default of wind, or of ship, or for sickness, or for other evident cause they cannot depart the commonwealth within so short a time, then they shall have other forty days, or so much more as the necessity of their affairs may require, and the Governor and Council may think it safe to allow, and in the meantime may sell their merchandise as afore is said.
But if before their departure credible intelligence shall be brought to the Governor, that the merchants or people of any of  the American States be evil treated in the land making war against us, then they shall be attached without harm of body, or goods, until the truth of the matter be certainly known unto the Governor and Council of State: And if the merchants and people of the American States be well treated there, theirs shall be likewise with us: And if otherwise, theirs shall be treated, or demeaned, within the commonwealth, in the manner, form, and condition, as the merchants or people of the American States be treated, or demeaned, in the land making war against us.
